DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher D. Ward (Reg. No. 41,367) on 05/06/2022.
Amend claim 1 as follows:
A honeycomb filter comprising: 
a honeycomb fired body that includes multiple cells serving as channels of an exhaust gas; and 
porous cell partition walls defining the multiple cells, the multiple cells including exhaust gas introduction cells whose ends on an exhaust gas inlet side are open and whose ends on an exhaust gas outlet side are plugged, and exhaust gas emission cells whose ends on the exhaust gas outlet side are open and whose ends on the exhaust gas inlet side are plugged,
wherein the honeycomb fired body contains ceria-zirconia composite oxide particles and alumina particles, 
when a pore size of the porous cell partition walls of the honeycomb fired body is measured by mercury porosimetry, and the measurement results are presented as a pore size distribution curve with pore size (µm) on the horizontal axis and log differential pore volume (mL/g) on the vertical axis,
a volume of macropores having a pore size of 1 to 100 µm accounts for 80 vol% or more of a total pore volume, and 
a value obtained by dividing a half width (µm) of a maximum peak in the pore size range of 1 to 100 µm by a mode size (µm) is 0.5 or less, and
wherein the honeycomb fired body has a porosity of 65 to 85 vol%. 

Cancel claims 2 and 5-7.
REASONS FOR ALLOWANCE
Claims 1 and 3-4 are allowable. The claims are allowable over the “closest” prior art Gotto (WO 2018/164069), Suzuki et al. (JP 2015-085241) (Suzuki) and Tokudome (EP 2 383 028).
It is noted that when utilizing WO 2018/164069, the disclosures of the reference are
based on US 2019/0388873 which is an English language equivalent of the reference. Therefore,
the paragraphs cited with respect to WO 2018/164069 are found in US 2019/0388873.
	The examiner has provided a machine translation of JP 2015-085241 Abstract, Description and Claims. The citation of prior art refers to the provided machine translation.
	Gotto teaches honeycomb filter including wall portions made from a base material containing ceria-zirconia composite oxide and alumina ([0001]; [0021]; [0027]). 
	However, Gotto does not teach or suggest a volume of macrospores having a pore size of 1 to 100 µm accounts for 80 vol% or more of a total pore volume, as presently claimed. Further, Gotto teaches the ratio of pores in the range in which the pore diameter is greater than or equal to 0.01 µm and less than 1 µm to the pores in the range in which the pore diameter is greater than or equal to 1 µm and less than or equal to 50 µm is 10:1 to 1.5:1 (i.e., a volume of macropores having a pore size of 1 to 50 µm accounts for 9 to 40 vol% a total pore volume) ([0036]), and therefore, it would not be obvious to one of ordinary skill in the art to have a volume of macrospores having a pore size of 1 to 100 µm accounts for 80 vol% or more of a total pore volume.
	Suzuki teaches an exhaust gas purification catalyst using a ceria-zirconia composite oxide and θ-phase alumina particles as the material of the honeycomb monolith base material ([0001]; [0002]; [0008]).
	However, Suzuki does not teach or suggest a volume of macrospores having a pore size of 1 to 100 µm accounts for 80 vol% or more of a total pore volume or the monolith base material has a porosity of 65 to 85 vol%, as presently claimed. 
	Tokudome teaches a honeycomb structure; the honeycomb structure includes a plurality of flow paths separated from each other by a partition wall including ([0012]). The partition wall is a porous material having a mean pore size of 5 µm or more and 28 µm or less and a half-value width relative to the mean pore size in a pore distribution curve of 25 µm or less ([0012]). Tokudome further teaches a pore distribution curve shown in Fig. 3, a mean pore size of the partition wall is 14.8 µm, a half-width to this mean pore side is 5.2 µm and all of the pores are from 1µm to 20 µm ([0028]; Fig. 3).
	However, Tokudome does not teach or suggest the honeycomb fired body contains ceria-zirconia composite oxide particles and alumina particles or has a porosity of 65 to 85 vol%, as presently claimed.
	Thus, it is clear that Gotto, Suzuki and Tokudome, either alone or in combination do not teach or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784